Citation Nr: 1425198	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neurological disorder of the upper extremities, formerly characterized as peripheral neuropathy of the upper extremities claimed as secondary to service-connected Type II diabetes mellitus (DM) as a result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to March 1976.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2007 rating decision, issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  In September 2011, the Board remanded the claim to obtain a clarifying medical opinion.  Thereafter, in a January 2013 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) continued to deny the Veteran's claim; however, in March 2013, the Board again remanded the claim under Stegall v. West, 11 Vet App 268 (1998).  

In April 2013, a VA medical opinion was obtained in accordance with the March 2013 Board remand directives.  In January 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board also obtained a medical opinion from the Veterans Health Administration (hereinafter "VHA").  The Veteran and his representative have been provided with a copy of the VHA opinion, and a copy has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's current bilateral carpal tunnel syndrome (CTS) is etiologically caused or aggravated by his service-connected DM.  


CONCLUSION OF LAW

The criteria for entitlement to secondary service connection for bilateral CTS have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  For secondary service connection, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Since 2006, VA treatment records show that the Veteran reported complaints of periodic shooting pains in both hands, at the base of the thumb, and was diagnosed with neuropathy in his hands.  However, his neuropathy has been repeatedly diagnosed as CTS.  

An April 2008 letter from a VA Community Based Outpatient Clinic (CBOC) included an opinion that the May 2007 EMG study revealed findings of mild left CTS, which is a neuropathy that was more common in association with DM.  An August 2008 private EMG report included the diagnostic impression of bilateral median neuropathies at the level of the wrist consistent with CTS, mild on the right and moderate on the left.  There were also reportedly some subtle findings of a mild generalized polyneuropathy although the study was noted to not be diagnostic for this.

An August 2008 VA examiner opined that the Veteran's peripheral neuropathy of the upper extremities was less likely as not caused by or a result of a service-connected disability, and explained that DM will affect all extremities bilaterally, not just one hand as the EMG studies showed.  The examiner noted that the Veteran has CTS on the left side that was most likely due to repetitive activity.  

A VA medical opinion, dated in November 2011, reveals an opinion that it was not really clear that the Veteran had a peripheral neuropathy affecting his upper extremities.  

In April 2013, another VA clarifying medical opinion was obtained from the August 2008 VA examiner.  The examiner opined that the Veteran did not have significant peripheral neuropathy due to DM, and concluded that the Veteran's complaints involving the upper extremities were less likely than not due to DM, but rather were due to his CTS, which was most likely secondary to repetitive activity.  The examiner also concluded that the Veteran's CTS was not aggravated by his DM, but rather was aggravated by his repetitive activity performed post-military.  

A March 2014 VHA opinion shows findings that the electrodiagnostic and clinical evidence supports a finding of CTS, worse left, but not features of peripheral neuropathy of the upper extremities.  However, the medical expert also opined that DM increases the risk for CTS and that it is likely that the Veteran's service-connected DM played an important role not only in aggravating the Veteran's bilateral CTS, but also in causing the Veteran's CTS.  

The Board has also considered the Veteran's lay statements, in which he has reported that his peripheral neuropathy of the upper extremities is secondary to his DM, and of the same type as his service-connected peripheral neuropathy of the lower extremities.  

Viewed as a whole, the evidence is at least in balance as to whether the Veteran's DM aggravated or caused his bilateral CTS.  Any doubt on this issue is resolved in favor of the claim.  Accordingly, service connection for bilateral CTS, is established.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  


ORDER

Service connection for bilateral CTS is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


